Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Arguments
Applicant’s arguments, see page 5, filed 9/13/21, with respect to 112(b) have been fully considered and are persuasive.  The rejection of claims 8, 9, and 12 has been withdrawn because of the amendment to claims 8 and 9 to remove the phrase including the term “such” from the claims.  The amendment to claim 12 defines that the antisense oligonucleotide is being delivered to the patient having the disease.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635